Citation Nr: 1643312	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  07-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 60 percent for urinary incontinence.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from February 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for urinary incontinence (claimed as bladder incontinence) with a noncompensable rating effective June 27, 2005, and service connection for depression with a rating of 10 percent effective June 27, 2005; and denied service connection for bowel incontinence.

In a decision dated in September 2011, the Board denied the bowel incontinence claim and remanded the issues of higher initial ratings for the Veteran's service-connected urinary incontinence and depression disabilities.

In a rating decision dated in June 2012, the Appeals Management Center (AMC) increased the rating for the Veteran's service-connected urinary incontinence disability to 60 percent effective October 17, 2011; and increased the rating for the Veteran's service-connected depression to 50 percent effective June 27, 2005.

In a decision dated in October 2013, the Board denied an initial rating higher than 50 percent for depression; and remanded the issue of an initial compensable rating for urinary incontinence prior to October 17, 2011, and higher than 60 percent thereafter, for further development.  In October 2014 and May 2015, the Board again remanded the matter for further development.

In a rating decision dated in June 2016, the AMC increased the rating for the Veteran's service-connected urinary incontinence disability to 60 percent effective June 27, 2005.



FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew her appeal for an initial rating higher than 60 percent for urinary incontinence. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial rating higher than 60 percent for urinary incontinence have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence dated in August 2016, the Veteran stated that she was withdrawing her appeal related to urinary incontinence.  There consequently remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).



ORDER

The appeal for an initial disability rating higher than 60 percent for urinary incontinence is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


